By an unbroken line of decisions in this state during the last seventy-three years, from the Opinion of the Justices in 1827 (4 N.H. 565) to the decision in this case at the last term (ante, p. 200), it has been conclusively settled that the constitutional rule of equality in taxation requires that throughout the same taxing district the same tax shall be laid upon the same amount of property, "so that each man's taxable property shall bear its due portion of the tax according to its value." Opinion of the Justices, 4 N.H. 565, 568. The share which every person is bound to contribute for the protection in the enjoyment of his life, liberty, and property, to which he is entitled (Bill of Rights, Art. 12), is his proportional part of the expense of such protection according to the amount of his taxable estate. Ib., 568. These fundamental propositions were restated at the last term, and the extent of the plaintiffs' right to an abatement thereby determined. A practical method for the arithmetical computation of the amount of such abatement in accordance with the principles laid down was suggested, and the making of such computation, in case the parties did not agree, was left for the trial term.
The method by which the constitutional rule, which requires the plaintiffs to pay on their taxable estate in the city in taxes the same sum only that is paid by others on the same amount of property, is worked out, is immaterial. While the method suggested may not be the simplest or best that can be found or invented, the test of the accuracy of this or any other method for the practical application of the constitutional rule of equality is whether the result sought is reached by the rule used. If the result of any process of mathematical reasoning applied to the facts assesses against the plaintiffs the same tax in amount which was in fact assessed against others upon the same amount of taxable estate, the process satisfies the constitutional rule, and is correct and sufficient for the purpose, although other methods may be found or invented producing the same result with less labor or less liability of error. On the other hand, any scheme of mathematical reasoning which similarly applied produces a different result, i.e., assesses against the plaintiffs a tax greater or less than that assessed to others upon the same amount of taxable estate, — a result in conflict with the constitution and fundamental principles *Page 345 
justice, — is inevitably unsound and erroneous, either in the theory itself, or in the premises upon which such system is based. If the method is correct, the result must be right. If the result is wrong, the reasoning is fallacious. The accuracy of the method of computation is safely and sufficiently tested by the result.
It is conceded that by computation according to the rule suggested at the last term the plaintiffs are entitled to an abatement of $28,446.64. As to reach this result the plaintiffs' taxable estate was appraised at the same ratio to its true value as all the other taxable estate was in fact appraised by the assessors in proportion to its value, and the same percentage or part of such appraisal taken as the tax, it is evident that the plaintiffs' tax, so assessed upon their eight millions of taxable estate, in round numbers, must be of the same amount as was laid upon an average upon each other eight millions of taxable estate owned by other taxpayers. This result complies with the constitutional rule of equality, and the process by which such result is obtained must be correct. Since this result is right, any other result, however attained, is wrong; for there cannot be two different sums, each of which is equal to the tax laid by the assessors upon the same amount of property in the hands of others.
The defendants have urged upon our consideration different processes of mathematical reasoning founded upon the referees' report, by each of which it is claimed that the abatement to which the plaintiffs are entitled is established to be $26,062.91; or, in other words, that the tax which the plaintiffs ought to pay exceeds that paid by others upon the same amount of property by the sum of $2,383.75. For this reason the sum for which the defendants contend is wrong, because it unavoidably implies that some reason the plaintiffs ought to be required to pay more than their constitutional, equal share. As was elaborated in the former opinion in this case, upon the numerous authorities in this jurisdiction, the abatement to which the plaintiffs are entitled is one which will cause them to pay the same sum on their taxable estate as other taxpayers paid on taxable estate of the same value. The contention of the defendants cannot be sustained, because violates this rule, which must be regarded as so firmly established by the decisions heretofore cited, as well as by fundamental principles of justice and the requirements of the constitution, as not to be now open to discussion or review.
As the abatement contended for by the defendants results from an unconstitutional assessment against the plaintiffs and is wrong, the fallacy of the argument by which it is supported is immaterial. Since the erroneous result establishes the fallacy of the argument, it is not necessary to ascertain in what particular the fallacy *Page 346 
consists. But as the argument has been pressed upon us with great force and ability by counsel, it may not be amiss to refer, briefly to the point wherein it appears to us the error lies. The fallacy of the argument consists in considering the error of the assessors in ascertaining what portion of the whole tax under the statute they were required to assess upon the polls, and in attempting to allow for or partially correct such error in this proceeding, which relates only to the constitutional distribution of the tax upon property. The statute (P.S., c. 59, s. 1) under which the division of the tax is effected is as follows: "All taxes for any year following the first day of April shall be assessed upon the invoice taken in that month, estimating each poll at fifty cents, and taxable property at the rate of fifty cents on each hundred dollars of its appraised value."
From the fact that each poll is estimated under the statute in making the assessment at the same sum as one hundred dollars in property, as appraised, it is perhaps commonly, though incorrectly, understood that polls are appraised at one hundred dollars each for taxation. As in the appraisal under, consideration the assessors, instead of appraising estates at their value, appraised them much less rate, the result was that the sum assessed upon each poll was increased above what it would have been if the statute had been followed. The industry of counsel has furnished us with a complete re-assessment of the tax upon the corrected valuation made by the referees, as between the poll taxpayers, the plaintiffs, and other property taxpayers. By this, it appears that upon a correct valuation of estates, in the distribution of the tax, the poll taxes should have been $16,370.90 instead of $26,875.68, as they were actually assessed. The assessment was erroneous. Upon a petition for abatement by the parties injured, — the poll taxpayers, — or such other proceeding as might be warranted by the facts, the wrong could be remedied. Boody v. Watson, 64 N.H. 162, 183. But a tax unconstitutional as between the plaintiffs and all other property taxpayers is not made constitutional by any error of the assessors in laying the tax upon polls; nor is the right of the other property taxpayers to throw any part of the tax which they ought to pay upon the plaintiffs established by the same error. Edes v. Boardman, 58 N.H. 580, 589. There is no constitutional provision as to the relative amounts to be assessed upon polls and upon property. Within the constitutional restrictions that all taxes must be proportional and reasonable, the persons who should be taxed for their polls, and the relation between the poll tax and the tax upon estates, rests in the discretion of the legislature. Const., Art. 5; Opinion of the Justices, 4 N.H. 565, 568. Since 1784, various provisions *Page 347 
have been made as to the persons who should pay poll taxes, and the relation between poll taxes and the tax upon property. The latter has varied from the tax assessed on three hundred dollars in value of property to the tax upon one hundred dollars. P.S., c. 55, s. 1; Ib., c. 56, ss. 2-4; Ib., c. 59, s. 1; Laws 1871, c. 16, s. 1; G.S., c. 53, s. 1; Laws 1851, c. 1115, s. 1; Laws 1833, c. 126, s. 5; Laws 1832, c. 108, s. 1; Laws 1830, c. 41, s. 1; Act of December 19, 1803 (Laws, ed. 1805, p. 218); Act of February 8, 1791 (Laws, ed. 1797, p. 202). A legislative enactment requiring such a distribution of the taxes between polls and estates as would compel a portion of the taxpayers to pay on their property more than others paid on the same amount of property would be in violation of the constitution. No error of the assessors can compel or authorize the court, in adjudging an abatement, to violate the same constitutional provisions.
It is suggested that the method indicated by the court creates a division of the burden-bearers into classes, which was held erroneous in the same opinion. The constitution (Part II, Arts. 5 and 6) recognizes two classes of taxpayers, — those paying upon polls and those upon estates, — while the provision requiring equality prohibits the division of property into different classes differently taxed, which was the point decided. The action of the assessors in making the poll tax too large violated no constitutional right of the poll taxpayers. A legislative provision that the same tax be assessed on each poll as was assessed on fifty-seven dollars' worth of property would not be open to objection upon constitutional grounds. The violation of the existing direction of the statute by the assessors cannot render nugatory the constitutional rule of equality.
As a ratable poll is not taxable estate, but under the constitution a distinct subject of taxation, and as the assessors have no authority to appraise a poll at one hundred dollars, the suggestion that the polls should be treated as so much estate valued by the assessors at one hundred per cent, and thereby the average valuation of taxable estate in the city other than the plaintiffs' be increased to 58.41 per cent, requires no remark. The erroneous result which would follow such an application of the rule, suggested in the former opinion, demonstrates the fallacy of such application. The theory of the defendants' process of computation — the determination of the plaintiffs' proportional share of the common burden — is correct. The error consists in taking as the common burden to be proportioned the whole tax instead of the property tax. Applying the defendants' mathematical reasoning to the tax assessed upon estates, the result heretofore found to be correct is obtained. *Page 348 
There may be other reasons why the defendants' methods of computation produce a wrong result. The fact that the result wrong because it violates the plaintiffs' constitutional right, prevents the adoption of the methods suggested. This fact alone, without reliance upon the foregoing or any other reasons for the error that might be urged, compels this conclusion. The tax upon polls cannot be considered in determining whether the tax upon property is equally distributed.
The right of a taxpayer who has paid more than his share of the public expense to interest upon the sum paid in excess of his share was settled in B.  M. Railroad v. State, 63 N.H. 571, 572, 573. We see no reason to reverse the conclusion there reached. The rate of interest is settled by the statute. P.S., c. 203, s. 1.
Case discharged.
CHASE and PEASLEE, JJ., did not sit: the others concurred.